November 28, 2007 Melissa N. Rocha, CPA Division of Corporation Finance Securities and Exchange Commission Mail Stop 7010 100 F Street, NE Washington, DC 20549 Re: Church & Dwight Co., Inc Form 10-K for Fiscal Year Ended December 31, 2006 File No. 001-10585 Dear Ms. Rocha: Thank you for your prompt response to our letter dated November 2, 2007. As requested, we have provided the following related to your specific questions. 1. Elaborate on your description of competitive activity as used in the intangible asset disclosure. In future filings, we will change our description from “competitive activity” to specifically state “lost distribution at key customer accounts”.Please see the revised disclosure. The Company recorded trademark impairment charges within selling, general and administrative expenses as follows: Segment: 2007 2006 2005 Consumer Domestic $ XX $ 11.0 $ 3.2 Consumer International $ XX $ 3.3 $ 3.1 Total $ XX $ 14.3 $ 6.3 The impairment charges were recorded as a result of lost distribution at key customer accounts causing lower forecasted sales and profitability.The amount of the impairment charge was determined by comparing the estimated fair value of the asset to its carrying amount.Fair value was estimated based on a “relief from royalty” discounted cash flow method.Under this method, the owner of an intangible asset must determine the arm's length royalty that likely would have been charged if the owner had to license that asset from a third party. The Company determined the remaining carrying value of all tradenames was recoverable based upon the forecasted cash flows and profitability of the brands. During the fourth quarter of 2006, the Company determined that certain tradenames should be re-characterized from indefinite lived to finite lived assets. This conclusion was based upon recurring impairment charges, continued competition in the marketplace, and the determination of a key customer to discontinue a product sold under one of these tradenames.The carrying value of these tradenames as of December 31, 2006 was approximately $20.0 million, and is being amortized over lives ranging from 3 to 15 years beginning on January 1, 2007.These lives were determined based upon the estimated future cash flows of these brands. 2. In respect to the guarantor financial information provided in the Company’s September 28, 2007 Form 10-Q, you asked that: a. We review the requirements of Section 3-10 (I) (3), and provide draft condensed consolidated financial statements which include, in the parent column, the parent's equity income in the guarantor and non-guarantor subsidiaries. The Company has reviewed the requirement of Rule 3-10 (I) (3) and acknowledges the need to revise our presentation to include our 100% owned subsidiaries under the equity method of accounting.Please refer to the revised presentation. b. We explain the sales and cost of sales eliminations In response to your question, we have modified our presentation to appropriately reflect the elimination of intercompany sales and profit in inventory.We have also changed our allocation of income tax expense.Please refer to the revised presentation. It is still the Company’s intent to incorporate these changes on a prospective basis in its 2007 Form 10-K as it will be available in the near future. Thank you for your consideration. If you have any further questions or comments, please address them to Steven J. Katz, Vice President, Controller at (609)-497-7120. Sincerely, CHURCH & DWIGHT CO., INC By: /s/ Matthew T. Farrell Matthew T. Farrell Executive Vice President Finance and Chief Financial Officer Supplemental Financial Information of Guarantor and Non-Guarantor Operations The Company’s 6% senior subordinated notes are fully and unconditionally guaranteed, by certain 100% owned domestic subsidiaries of the Company on a joint and several basis. The following information is presented in response to Rule 3-10 of Regulation S-X, promulgated by the Securities and Exchange Commission.The Guarantor subsidiaries’ net sales are principally to, and other operating activities are principally with, the Company, which is referred to in the table below as “Parent”. Supplemental information for the condensed consolidated balance sheets at September 28, 2007 and December 31, 2006, and the condensed consolidated income statements for the three and nine months ended September 28, 2007 and September 29, 2006, and condensed consolidated statements of cash flows for the nine months ended September 28, 2007 and September 29, 2006 are summarized as follows (amounts in thousands): Statements of Income For the Three Months Ended September 28, 2007 Guarantor Non-Guarantor Total Parent Subsidiaries Subsidiaries Eliminations Consolidated Net Sales $ 471,833 $ 34,820 $ 120,289 $ (46,504 ) $ 580,438 Cost of sales 311,942 14,760 69,242 (44,913 ) 351,031 Gross Profit 159,891 20,060 51,047 (1,591 ) 229,407 Marketing expenses 52,544 - 17,156 - 69,700 Selling, general and administrative expenses 45,789 10,868 14,435 - 71,092 Income from Operations 61,558 9,192 19,456 (1,591 ) 88,615 Equity in earnings of affiliates 28,618 - 1,311 (28,132 ) 1,797 Investment earnings 1,053 215 696 - 1,964 Intercompany dividends/interest (11,762 ) 10,319 1,443 - - Other income (expense), net 1,020 - 312 - 1,332 Interest expense (12,494 ) - (1,995 ) - (14,489 ) Income before minority interest and taxes 67,993 19,726 21,223 (29,723 ) 79,219 Minority interest - - (9 ) - (9 ) Income before income taxes 67,993 19,726 21,232 (29,723 ) 79,228 Income taxes 15,259 7,161 5,665 (573 ) 27,512 Net Income $ 52,734 $ 12,565 $ 15,567 $ (29,150 ) $ 51,716 For the Three Months Ended September 29, 2006 Guarantor Non-Guarantor Total Parent Subsidiaries Subsidiaries Eliminations Consolidated Net Sales $ 425,438 $ 30,873 $ 102,839 $ (40,572 ) $ 518,578 Cost of sales 282,765 13,058 60,146 (40,351 ) 315,618 Gross Profit 142,673 17,815 42,693 (221 ) 202,960 Marketing expenses 47,605 - 15,015 - 62,620 Selling, general and administrative expenses 53,929 1,906 15,616 - 71,451 Income from Operations 41,139 15,909 12,062 (221 ) 68,889 Equity in earnings of affiliates 24,155 - 1,344 (23,622 ) 1,877 Investment earnings 678 146 308 - 1,132 Intercompany dividends/interest (10,611 ) 9,593 1,018 - - Other income (expense), net (360 ) (2 ) (328 ) - (690 ) Interest expense (12,764 ) - (1,841 ) - (14,605 ) Income before minority interest and taxes 42,237 25,646 12,563 (23,843 ) 56,603 Minority interest - - (4 ) - (4 ) Income before income taxes 42,237 25,646 12,567 (23,843 ) 56,607 Income taxes 3,432 9,489 5,102 (80 ) 17,943 Net Income $ 38,805 $ 16,157 $ 7,465 $ (23,763 ) $ 38,664 For the Nine Months Ended September 28, 2007 Guarantor Non-Guarantor Total Parent Subsidiaries Subsidiaries Eliminations Consolidated Net Sales $ 1,344,519 $ 100,371 $ 330,765 $ (134,410 ) $ 1,641,245 Cost of sales 894,780 42,375 190,115 (132,001 ) 995,269 Gross Profit 449,739 57,996 140,650 (2,409 ) 645,976 Marketing expenses 137,566 - 44,088 - 181,654 Selling, general and administrative expenses 151,656 18,103 47,255 - 217,014 Income from Operations 160,517 39,893 49,307 (2,409 ) 247,308 Equity in earnings of affiliates 82,011 - 4,227 (80,421 ) 5,817 Investment earnings 2,712 658 1,747 - 5,117 Intercompany dividends/interest (33,896 ) 29,086 4,810 - - Other income (expense), net 1,609 - (168 ) - 1,441 Interest expense (38,396 ) - (5,510 ) - (43,906 ) Income before minority interest and taxes 174,557 69,637 54,413 (82,830 ) 215,777 Minority interest - - (21 ) - (21 ) Income before income taxes 174,557 69,637 54,434 (82,830 ) 215,798 Income taxes 35,667 25,278 18,372 (867 ) 78,450 Net Income $ 138,890 $ 44,359 $ 36,062 $ (81,963 ) $ 137,348 For the Nine Months Ended September 29, 2006 Guarantor Non-Guarantor Total Parent Subsidiaries Subsidiaries Eliminations Consolidated Net Sales $ 1,164,349 $ 94,984 $ 283,136 $ (122,916 ) $ 1,419,553 Cost of sales 775,267 40,403 167,692 (120,554 ) 862,808 Gross Profit 389,082 54,581 115,444 (2,362 ) 556,745 Marketing expenses 111,545 - 38,629 - 150,174 Selling, general and administrative expenses 145,036 6,260 47,410 - 198,706 Income from Operations 132,501 48,321 29,405 (2,362 ) 207,865 Equity in earnings of affiliates 70,681 - 3,377 (68,781 ) 5,277 Investment earnings 1,999 508 1,122 - 3,629 Intercompany dividends/interest (30,153 ) 27,379 2,774 - - Other income (expense), net 2,819 (2 ) (988 ) - 1,829 Interest expense (31,950 ) - (5,479 ) - (37,429 ) Income before minority interest and taxes 145,897 76,206 30,211 (71,143 ) 181,171 Minority interest - - (1 ) - (1 ) Income before income taxes 145,897 76,206 30,212 (71,143 ) 181,172 Income taxes 29,368 28,196 9,441 (850 ) 66,155 Net Income $ 116,529 $ 48,010 $ 20,771 $ (70,293 ) $ 115,017 September 28, 2007 Guarantor Non-Guarantor Total Parent Subsidiaries Subsidiaries Eliminations Consolidated Assets Current Assets Cash and cash equivalents $ 92,369 $ 20,822 $ 65,295 $ - $ 178,486 Accounts receivable, less allowances 308 1,782 269,712 - 271,802 Inventories 150,141 6,393 74,016 (10,400 ) 220,150 Deferred income taxes 2,696 - 2,657 - 5,353 Note receivable – current 1,263 - - - 1,263 Prepaid expenses 6,172 - 4,558 - 10,730 Total Current Assets 252,949 28,997 416,238 (10,400 ) 687,784 Property, Plant and Equipment (Net) 246,019 42,923 57,908 - 346,850 Note Receivable 3,666 - 16 - 3,682 Long-term Supply Contracts 2,716 - - - 2,716 Tradenames and Other Intangibles 415,880 177,030 77,908 - 670,818 Goodwill 675,605 - 12,932 - 688,537 Investments in Subsidiaries and Affiliates 572,782 - (30,645 ) (532,152 ) 9,985 Other Assets 90,917 338 6,063 (27,134 ) 70,184 Total Assets $ 2,260,534 $ 249,288 $ 540,420 $ (569,686 ) $ 2,480,556 Liabilities and Stockholders' Equity Current Liabilities Short-term borrowings $ - $ - $ 117,009 $ - $ 117,009 Accounts payable and accrued expenses 207,889 2,645 88,185 - 298,719 Current portion of long-term debt 33,665 - - - 33,665 Due to/from Subsidiaries 50,817 (89,391 ) 64,063 (25,489 ) - Income taxes payable 7,521 - 9,043 (3,744 ) 12,820 Total Current Liabilities 299,892 (86,746 ) 278,300 (29,233 ) 462,213 Long-term Debt 715,830 - - - 715,830 Deferred Income Taxes 138,272 - 11,684 - 149,956 Deferred and Other Long Term Liabilities 71,218 61 1,934 - 73,213 Pension, Postretirement and Postemployment Benefits 33,425 - 16,528 - 49,953 Minority Interest 4 - 162 - 166 Commitments and Contingencies Total Liabilities 1,258,641 (86,685 ) 308,608 (29,233 ) 1,451,331 Stockholders' Equity Common Stock-$1.00 par value 69,985 225,703 64,687 (290,384 ) 69,991 Additional paid-in capital 107,802 4,940 34,723 (34,934 ) 112,531 Retained earnings 874,831 105,330 97,502 (212,190 ) 865,473 Accumulated other comprehensive income (loss) (5,939 ) - 34,900 (2,945 ) 26,016 1,046,679 335,973 231,812 (540,453 ) 1,074,011 Common stock in treasury, at cost: (44,786 ) - - - (44,786 ) Total Stockholders’ Equity 1,001,893 335,973 231,812 (540,453 ) 1,029,225 Total Liabilities and Stockholders’ Equity $ 2,260,534 $ 249,288 $ 540,420 $ (569,686 ) $ 2,480,556 December 31, 2006 Guarantor Non-Guarantor Total Parent Subsidiaries Subsidiaries Eliminations Consolidated Assets Current Assets Cash and cash equivalents $ 22,111 $ 20,302 $ 68,063 $ - $ 110,476 Accounts receivable, less allowances 1,511 1,357 228,535 - 231,403 Inventories 140,023 6,221 56,647 (7,991 ) 194,900 Deferred income taxes 7,242 - 2,168 - 9,410 Prepaid expenses 6,325 - 3,556 - 9,881 Total Current Assets 177,212 27,880 358,969 (7,991 ) 556,070 Property, Plant and Equipment (Net) 242,296 43,482 54,706 - 340,484 Note Receivable 4,928 - 298 - 5,226 Long-term Supply Contracts 3,307 - - - 3,307 Tradenames and Other Intangibles 427,538 177,068 74,681 - 679,287 Goodwill 673,368 - 12,933 - 686,301 Investments in Subsidiaries and Affiliates 516,637 - (35,121 ) (471,122 ) 10,394 Other Assets 68,455 411 13,576 (29,357 ) 53,085 Total Assets $ 2,113,741 $ 248,841 $ 480,042 $ (508,470 ) $ 2,334,154 Liabilities and Stockholders' Equity Current Liabilities Short-term borrowings $ 1,979 $ - $ 100,288 $ - $ 102,267 Accounts payable and accrued expenses 209,927 2,589 78,029 1 290,546 Current portion of long-term debt 38,144 - - - 38,144 Due to/from Subsidiaries 15,773 (69,242 ) 81,391 (27,922 ) - Income taxes payable 8,769 3,845 3,710 (2,877 ) 13,447 Total Current Liabilities 274,592 (62,808 ) 263,418 (30,798 ) 444,404 Long-term Debt 792,925 - - - 792,925 Deferred Income Taxes 117,581 - 16,688 - 134,269 Deferred and Other Long Term Liabilities 45,639 36 1,088 - 46,763 Pension, Postretirement and Postemployment Benefits 34,154 - 17,485 - 51,639 Minority Interest 4 - 313 - 317 Commitments and Contingencies Total Liabilities 1,264,895 (62,772 ) 298,992 (30,798 ) 1,470,317 Stockholders' Equity Common Stock-$1.00 par value 69,985 225,703 60,685 (286,382 ) 69,991 Additional paid-in capital 85,459 4,940 34,728 (34,728 ) 90,399 Retained earnings 747,946 80,970 64,835 (153,621 ) 740,130 Accumulated other comprehensive income (loss) (5,708 ) - 20,802 (2,941 ) 12,153 897,682 311,613 181,050 (477,672 ) 912,673 Common stock in treasury, at cost: (48,836 ) - - - (48,836 ) Total Stockholders’ Equity 848,846 311,613 181,050 (477,672 ) 863,837 Total Liabilities and Stockholders’ Equity $ 2,113,741 $ 248,841 $ 480,042 $ (508,470 ) $ 2,334,154 Statements of Cash Flow For the Nine Months Ended September 28, 2007 Guarantor Non-Guarantor Total Parent Subsidiaries Subsidiaries Eliminations Consolidated Cash Flow From Operating Activities Net Income $ 138,890 $ 44,359 $ 36,062 $ (81,963 ) $ 137,348 Adjustments to reconcile net income to net cash providedby operating activities: Depreciation and amortization 35,061 2,686 5,350 - 43,097 Equity in earnings of affiliates (82,011 ) - (4,227 ) 80,421 (5,817 ) Distributions from affiliates 24,966 - 3,898 (23,493 ) 5,371 Deferred income taxes 19,594 - 1,690 - 21,284 Asset impairment charges and other asset write-offs 1,409 518 (3,129 ) - (1,202 ) Non cash compensation expense 8,991 - - - 8,991 Unrealized foreign exchange gain (1,101 ) - (1,207 ) - (2,308 ) Other 198 - - - 198 Change in assets and liabilities: Accounts receivable 1,202 (425 ) (35,350 ) - (34,573 ) Inventories (11,220 ) (172 ) (12,777 ) 2,409 (21,760 ) Prepaid expenses 154 - (679 ) - (525 ) Accounts payable and accrued expenses (2,338 ) 56 5,093 - 2,811 Income taxes payable 7,225 - 5,262 (867 ) 11,620 Excess tax benefit on stock options exercised (5,509 ) - - - (5,509 ) Intercompany activity 37,919 (23,655 ) (14,264 ) - - Other liabilities 2,599 24 (2,390 ) - 233 Net Cash Provided By Operating Activities 176,029 23,391 (16,668 ) (23,493 ) 159,259 Cash Flow From Investing Activities Additions to property, plant and equipment (26,751 ) (2,945 ) (6,539 ) - (36,235 ) Proceeds from sale of assets - - 7,213 - 7,213 Intercompany Investing 4,165 - - (4,165 ) - Acquisitions (net of cash acquired) (211 ) - - - (211 ) Return of capital from equity affiliates 900 - 900 (900 ) 900 Contingent acquisition payments (1,002 ) - - - (1,002 ) Other (484 ) 74 76 - (334 ) Net Cash Used In Investing Activities (23,383 ) (2,871 ) 1,650 (5,065 ) (29,669 ) Cash Flow From Financing Activities Long-term debt repayment (81,575 ) - - - (81,575 ) Short-term debt borrowings - net - - 16,673 - 16,673 Bank overdrafts (1,979 ) - - - (1,979 ) Proceeds from stock options exercised 10,367 - - - 10,367 Excess tax benefit on stock options exercised 5,509 - - - 5,509 Purchase of treasury stock (246 ) - - - (246 ) Payment of cash dividends (14,464 ) (20,000 ) (4,393 ) 24,393 (14,464 ) Intercompany financing - - (4,165 ) 4,165 - Net Cash Used In (Provided by) Financing Activities (82,388 ) (20,000 ) 8,115 28,558 (65,715 ) Effect of exchange rate changes on cash and cash equivalents - - 4,135 - 4,135 Net Change in Cash and Cash Equivalents 70,258 520 (2,768 ) - 68,010 Cash and Cash Equivalents at Beginning Of Period 22,111 20,302 68,063 - 110,476 Cash and Cash Equivalents at End Of Period $ 92,369 $ 20,822 $ 65,295 $ - $ 178,486 For the Nine Months Ended September 29, 2006 Guarantor Non-Guarantor Total Parent Subsidiaries Subsidiaries Eliminations Consolidated Cash Flow From Operating Activities Net Income $ 116,529 $ 48,010 $ 20,771 $ (70,293 ) $ 115,017 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 29,955 2,592 5,595 38,142 Equity in earnings of affiliates (70,681 ) - (3,377 ) 68,781 (5,277 ) Distributions from affiliates 24,006 - 3,002 (22,002 ) 5,006 Deferred income taxes 16,362 - (2,228 ) - 14,134 Asset impairment charges and other asset write-offs 1,220 - 2,622 - 3,842 Non cash compensation expense 7,761 - - - 7,761 Unrealized foreign exchange gain (700 ) - (859 ) - (1,559 ) Other (12 ) - 174 - 162 Change in assets and liabilities: - Accounts receivable (14,582 ) (153 ) (16,592 ) - (31,327 ) Inventories (11,838 ) 664 (13,806 ) 2,362 (22,618 ) Prepaid expenses 2,535 - 834 - 3,369 Accounts payable and accrued expenses (6,676 ) (285 ) 643 - (6,318 ) Income taxes payable (4,927 ) 3,394 1,151 (850 ) (1,232 ) Excess tax benefit on stock options exercised (5,443 ) - - - (5,443 ) Intercompany activity 27,668 (27,668 ) - - - Other liabilities (3,737 ) 22 (654 ) - (4,369 ) Net Cash Provided By Operating Activities 107,440 26,576 (2,724 ) (22,002 ) 109,290 Cash Flow From Investing Activities Additions to property, plant and equipment (25,395 ) (5,210 ) (2,595 ) - (33,200 ) Acquisitions (net of cash acquired) (337,560 ) - (88 ) - (337,648 ) Intercompany Investing 3,995 - - (3,995 ) - Return of capital from equity affiliates 1,043 - 1,043 (1,043 ) 1,043 Proceeds from note receivable 1,150 - - - 1,150 Contingent acquisition payments (1,396 ) - - (1,396 ) Other 178 - (309 ) - (131 ) Net Cash Used In Investing Activities (357,985 ) (5,210 ) (1,949 ) (5,038 ) (370,182 ) Cash Flow From Financing Activities Long-term debt repayment (22,204 ) - (980 ) - (23,184 ) Long-term debt Borrowings - net 250,000 - - - 250,000 Short-term debt borrowings - net - - 2,082 - 2,082 Bank overdrafts (2,985 ) - - - (2,985 ) Proceeds from stock options exercised 9,667 - - - 9,667 Excess tax benefit on stock options exercised 5,443 - - - 5,443 Payment of cash dividends (12,297 ) (19,000 ) (4,045 ) 23,045 (12,297 ) Intercompany financing - - (3,995 ) 3,995 - Deferred financing costs (2,019 ) - - - (2,019 ) Net Cash Used In (Provided by) Financing Activities 225,605 (19,000 ) (6,938 ) 27,040 226,707 Effect of exchange rate changes on cash and cash equivalents - - 3,320 3,320 Net Change in Cash and Cash Equivalents (24,940 ) 2,366 (8,291 ) - (30,865 ) Cash and Cash Equivalents at Beginning Of Period 48,809 17,110 60,759 126,678 Cash and Cash Equivalents at End Of Period $ 23,869 $ 19,476 $ 52,468 $ - $ 95,813
